Mr. President, permit fee to convey to you my most sincere congratulations on having assumed the presidency of the fortieth regular session of the General Assembly. 1 am firmly convinced that your diplomatic skill and experience guarantee the successful outcome of our work. It is also a great pleasure for me to see that a distinguished citizen of Spain, a country to which we owe so much and admire is presiding over the proceedings of this important body.
I also wish to renew my gratitude to the Secretary-General, Mr. Perez de Cuellar, for his efforts for world peace in a context in which the international situation is increasingly complex.
I wish to express the sympathy and solidarity of my people and Government with the people and Government of Mexico for the natural disaster they suffered a few days ago. El Salvador will stand side by side with Mexico at this moment of tragedy, and offers its full and unreserved co-operation as a Latin American sister State that has the same concerns, sufferings, ideals and hopes.
It is an honor for me to appear for the first time at the plenary meeting of this important body, where problems are raised, and positions and solutions are outlined that give rise to various expectations relating to the diverse and pressing conflicts which characterize the historical dynamics of the world society. This is especially true at this time when we are celebrating the fortieth anniversary of the United Nations, whose purposes and principles continue to have the same relevance and importance as in 1945, in view of the precarious state of the world system and the constant threats to international peace and security.
Despite the fact that the scope of action of the Organization has expanded, riot only in geographical terns but also because of the increasing number, varied nature and complexity of the international problems it must deal with, and although its strength and effectiveness depend on the will of all Member States, particularly that of the highly developed countries, the efforts and achievements over these 40 years make me feel hope and faith that we can arrive  at a united international community which will allow us to improve the situation of our peoples and our nations, on the basis of the universal application of the key principles of social justice and international law which in their various aspects, are the foundations of social harmony, unity, security and permanent peace.
The situation in Central America has received great attention in the international community in recent years. That is why, at this time, as did Mi. Jose Napoleon Duarte, the constitutional President of the Republic of El Salvador, in 1984, I believe it appropriate and very important to present and clarify before the delegations of the world, certain matters relating to our internal order, such as progress made in the political process, measures and efforts to consolidate democracy, and my country's perception and position regarding the regional crisis, all of which are determining factors in formulating our policies.
Other causes of concern are the international problems and conflicts of all kinds which affect the political, economic and social structure of each of the members of the international society and which have been described in detail by previous speakers. I wish to present the position of El Salvador on various important aspects of international politics.
El Salvador's international relations are based on a policy of principle, in keeping with what we believe should constitute a just and harmonious international society, based on understanding, good faith and loyal co-operation, rather than on inequality, alienation and the exploitation of peoples.
Moreover, El Salvador, as a small and underdeveloped country, faces serious internal and external challenges which threaten our identity, sense of independence and freedom and are caused by groups bent on gaining power through the force of arms, resorting to terrorist action through external interference and anti-democratic ideological penetration.
At the international level, 1 consider it necessary to reiterate the importance of struggling to ensure that relations among peoples and nations develop on the basis of doctrinal positions which ensure the application of international law, especially such basic principles as the juridical equality of States, the self-determination of peoples, non-interference in the internal affairs of others, universality and democratization of international relations, the peaceful settlement of disputes, the defense of civil and political rights, and other principles respect for which by nations would result in harmonious relationships that could at the same time be the foundations of peace and co-operation, the necessary preconditions of attaining the objectives of better international social justice.
No one in this forum is unaware of U.e inequalities which exist in small underdeveloped countries or the difficulties they face in trying to solve the principal problems affecting and impeding their development. An essential factor in this connection id the concept of the international dimension of development, in which a new international economic order must cease to be a dream and become a reality, in order to correct the unequal relations between States, which have been at the root of the great inequalities and some of the main tensions from which the international community suffers.
Therefore^ we strive not only for a restructuring of the terms of trade and the elimination of protectionist barriers in industrialized countries, but also for the free flow of information, the transfer of science and technology, a change in forms of co-operation so as to bring them into line with the requirements of development and thus overcome such problems as that of the foreign debt, which limit and prevent progress in our countries and become elements of pressure and serious social and political instability.
That is why we agree that the question of the debt should be given special priority, not only in an economic but also in a political context, in a dialog in which financial consideration should give way to aspects of social justice as the only path to internal peace and to the preservation of democratic institutions.
This spirit of understanding, solidarity and co-operation could be more evident in the context of the Worth-South dialog, in which El Salvador stands in solidarity with the other developing countries which,	in the Group of 77, take action for the promotion and adoption of development measures.
We believe that this process of change would be the best way gradually to resolve the various problems and tensions which beset the world. Nevertheless, 1 most reiterate and emphasize that achievements and progress will only be possible if strong bonds of awareness, solidarity and international co-operation are Corned, to break the chains of backwardness and poverty that afflict most peoples of the worId.
In that same context, we advocate just economic models and processes of integration to minimize economic inequality and the gap between the rich and the poor countries as necessary foundations for international harmony and security.
Despite the will and the efforts of the United Nations, the international country is continuously threatened by the specter of a large-scale war, by the existence of conflicts and tensions and by actions which violate the provision of the Charter and endanger international peace and security.
I wish to reiterate our faith in and support for not only the purposes and principles of the Charter, but also the Organization itself, without which the ideal of peace and a better world for mankind would be less likely to be fulfilled.
I believe it appropriate to refer specifically to some of the problems of concern to the international community.
With regard to disarmament, my delegation expresses its concern and regret that efforts to halt the arms race have not more significant progress. On the contrary, there has been a considerable increase in budgets for research into and production of more destructive weapons, conventional as well as nuclear, while, paradoxically, we live in a world in which a high percentage of the population suffers from hunger and poverty.
However, we see a ray of hope in the meeting to be held in November in Geneva between the President of the United Status and the leader of the soviet Union. My country hopes that it nay be as fruitful as possible, since, not only the strategic relationship between the two super-Powers , but also matters which affect the fats of the other peoples of the planet are at stake.
We wish to reaffirm our condemnation of the South African regime for its policy of apartheid, and we appeal to the United Nations and the international community to adopt the necessary measures as provided for in the Charter to help put an end to a policy which is a source of shame for mankind.
We are also concerned by the situation in Namibia and the failure to achieve the purposes of Security Council resolution 435 (1973). This lack of progress is more significant than ever this year when we <re celebrating the twenty-fifth anniversary of the United nations Declaration on decolonization.
With regard to the Iran-Iraq conflict, the protracted and intensifying conflict between these two countries, which has resulted in considerable loss of life and Material damage and threatens to involve neighboring countries, continue to be a cause of concern to the international community. We believe that the countries involved must seek formulas that will bring thee closer together and initiate negotiations on a peaceful settlement of the conflict.
The situation in Afghanistan shows the hegemonistic behavior of a major Power, contrary to the aspirations and rights of a people where independence and self-determination should be restored. He therefore reaffirm our support for the efforts wade by the Secretary-General to find a political solution to that conflict, we hope that the countries involved will comply with the relevant United Nations resolutions in particular the resolution on the withdrawal of the occupation forces and respect for the right of the Afghan people to decide its own destiny.
Our position on the problem of the Middle East has been consistent. We reject and condemn all action it and positions which violate the provisions of the Charter and resolutions of the Security Council and which create a climate of instability and insecurity for all the countries of the region and stand in the way of a comprehensive just and lasting solution, we agree that the central factor of the conflict is the question of Palestine. Thus we express our support for the Palestinian people and the hope that it will be enabled to exercise its inalienable rights, including their right to self-determination. Likewise we support universal recognition of the existence of the State of Israel and its right to live in peace within secure and recognized boundaries.
My delegation cannot but express its concern and regret that the efforts to achieve peace in Lebanon have not been successful, and we note that there has been a resurgence of the conflict. Thus we advocate that foreign interference be terminated and that the internal forces in conflict recognize the need to arrive at an understanding, so that it nay regain its status as a free, sovereign and independent State, the sufferings of the noble Lebanese people will be brought to an end and its right will be restored to decide the type of social and political system that best meets its aspirations.
The situation in Kampuchea represents a clear violation of the principles, purposes and resolutions of the United Nations. El Salvador believes that to arrive at a just and lasting solution it is essential that the foreign military forces withdraw from the occupied territories and that there be a cessation of acts of intervention in the internal affairs of the country, in order to restore the independence, sovereignty and territorial integrity of Kampuchea.
Just as there are situations and attitudes which are contrary to international peace and security, there are also events which are worthy of praise and promote confidence and amity among peoples and nations. In this context we find promising the progress achieved recently in relations between the Republic of Korea and the Democratic People's Republic of Korea a process aimed at maintaining constant dialog and arriving at understanding so as progressively to reduce tension in the area. The Government of EI Salvador welcomes these attitudes and is encouraged by these signs of goodwill, while the Government of 31 Salvador recognizes the noble efforts guiding the dialog, it recognizes that the United Nations must help to encourage such bilateral discussions in order that the conditions may be gradually brought about for the peaceful reunification of the two Koreas. It considers that a factor likely to contribute to promoting dialog and a peaceful settlement can be found in the acquisition of rights and duties derived from admission to membership in the United Nations. On the basis of these criteria and the principle of universality characterizing the Organization, the Government of El Salvador supports any request the Government of the Republic of Korea might submit for fall membership of the United Nations.
My Government reiterates its solidarity with and support for the sister Republic of Argentina in its dispute with the United Kingdom over the Malvinas Islands and appeals to both countries to resume negotiations with a view to finding at the earliest possible date a peaceful and just solution to the problem.
I shall now refer to the determining factors of our policy in the historic times in which we live. Against the designs, terrorist action* and historical interpretations of the extreme left and the extreme right with regard to our process of democratization, which began in 1979, strengthened and legitimized through the elections to a constituent assembly in 1982, national elections in 1984 and elections for representatives and municipal officials this year, my Government has remained convinced that it is possible to promote a democratic process which responds to the will and the interests oL the people oC El Salvador within a political and philosophical Crane of action. In that context, pluralism, representation, participation, social justice, equity and the common good are the elements of stability which bind together the various elements of a new society in which the individual and the community as a whole are the ultimate beneficiaries of a social and national action, as laid down in our political constitution, thus offering a national historical alternative to the crisis and offering options for the peaceful and comprehensive settlement, likely to contribute to consolidation of the process and the new democratic institutions of the Republic. To consolidate this process, we are developing and perfecting the most comprehensive agrarian reform in Latin America. We are nationalizing the banking and financial systems and also nationalizing foreign trade, in order to channel our policies and resources towards the building of a more just, democratic, participatory and. unified society which strives for the common good of the body politic s a whole and for the individual as an essential part of that whole.
To ensure the common good we must guarantee the economic benefits of labor, property and the distribution of wealth based on parameters that are focused on principles of justice and equity. These are the foundations of our economic policy, and that is why we are implementing economic measures which regulate the obtaining of excessive profits from the production process by minority groups to the detriment of the economy of the larger majority, without that constituting an attempt to nationalize or centralize the sources of production. Thus, approximately 90,000 families today own the best and most productive land in the country, and they form the basis of the social sectors of the economy. The State supports them through training and technical and financial assistance.
Ma, ace developing the production of alternative sources of energy based on sugar cane, ensuring markets and prices for its production, fie ore also increasing the production of alcohol as fuel in order to reduce our dependence on supplies of energy.
As part of our agricultural policy, peasant leaders freely elected by their organizations preside over the two basic agencies which guide the agrarian reform process. Peasant trade-union organizations enjoy direct participation in financial* practical assistance and training institutions. Lastly, all agrarian reform projects are implemented under the control of peasant leaders.
We have democratized the credit system, not only in the granting of credits but also in controlling the system and 49 per cent of the activities of the banking and financial institutions are in the hands of the private sector. At the same time, we are decentralizing, modernizing and increasing lines of credit to the popular sectors.
We should point out that within our humanitarian and social policies ay Government, in co-operation with the United Nations Children's Fund (0NXC8F) and other international bodies, this year promoted a successful national campaign of child immunization, which is even more significant for having been carried out in an atmosphere of conflict. Therefore my Government appeals to the international community to support the noble goal of the United Nations to achieve universal immunization of all children in the world by 1990.
In a world in which the rights of man are so often violated, the protection and full promotion of human rights is a fundamental part of my Government's philosophy. This is clearly stated in our Constitution. These principles are the basis of our highest aspirations, in view of the history of approbrium, repression and alienation suffered by the majority sectors of our population. Thus, as part of our political programs full implementation of those eights is one of the main objectives. They are essential to the human person and they are the basis for democratic reality based on the human being and on the respect and protection of his inalienable rights.
To these ends, under Legislative Decree No. 53, recently enacted, a law was adopted establishing a commission to investigate criminal acts. The Commission has been entrusted with investigating crimes which because of their recurrence have serious repercussions on the public and social order of the country.

To guarantee the fundamental rights and freedoms of the Salvadoran people we have promoted the active teaching and institutional promulgation of international instruments relating to human rights to which El Salvador is a party.
My Government is ethically committed to improve the situation of the people of El Salvador respecting human rights and, to that end, it has undertaken major efforts to reform the judicial system. It has already set up the Special Review Commission on the Judicial System and it hopes that there will shortly be greater capacity and efficiency in that system in accordance with the wishes of the Salvadorian people.
These efforts are not, however* recognized. On the contrary, they are, violently questioned by extremists, who, guided by ideas contrary to our historical and cultural identity and our democratic aspirations, wish to obtain power through violence, inspiring terror and causing destruction through the illegal and irrational use of force.
My Government, under its President, Mr. Jose Napollon Duarte, has adopted measures and provisions which have considerably improved the enjoyment of those rights, which will progressively and gradually improve as the internal situation becomes more normal throughout the national territory. This view is shared by various governments and organizations which have studied the situation of human rights and fundamental freedoms in El Salvador and have recognized the efforts we are making.
Governments are traditionally charged with violations of human rights, in particular, for political and ideological reasons. In the case of El Salvador, various Governments and international public and private organizations have noted and recognized that groups of armed opposition to the legally constituted Government have violated the fundamental human rights of our people.
In that regard, X believe it appropriate to put before the conscience of the representatives here and to draw the attention of this forum to two recent events in El Salvador which have shocked public opinion and which have been condemned by various national and international sectors. I as referring to the kidnapping by the Farabundo Marti Front for National Liberation-Democratic Revolutionary Front (EMLN-FDR) of more than 21 mayors of cities in the eastern part of the country who were freely and democratically elected by the people in the elections held in March of this year; and more recently still, the kidnapping of Mrs. Znes Guadalupe Duarte Duran, the daughter of the President of the Republic - clearly an atrocity -and an act in which Miss Ana Cecilia Villeda Sosa was also kidnapped and one member of her security force was murdered and another seriously wounded. This action also endangered other lives. These activities, because of their form and nature, are clearly typical terrorist actions and constitute a violation of the rights and fundamental freedoms of the human being.
Also, such action presupposes sick ethics which, contradictory as it may seem, occurs when guerrilla terrorists attempt to justify their criminal behavior as revolutionary acts cloaked in a fictional morality in which no one any longer believes.
Thus, we request the firm solidarity of the international community to condemn any form and type of terrorism, whether national or international, in order to promote the universal protection o£ human rights. We are convinced that specific interests and ideological and political opposition cannot justify support for acts which are repudiated by the international community, such as kidnapping and criminal attacks against innocent people for political purposes.
With a clear determination and the hope for a better future for the people of
El Salvador, we have made important efforts covering five major objectives which are essential guidelines to attain peace, the basic aspiration of the Salvadorian people.
Our efforts are aimed at bringing about a humanization of the conflict peace, based on sincere, not opportunistic, dialog democratization, stimulating the participation of all social sectors in a pluralist society the participation of the people in the decision-making of the Government through the social covenant we have proposed to the nation} and economic recovery, aimed at stabilizing our economy with the basic purpose of facing up to the problems that affect the majority of the people.
At the same time we are trying to extirpate the structural roots of social violence. We have accepted the challenge to humanize the conflict, against the armed opposition, which, through an obsolete interpretation of historical reality, has decided to continue with its strategy of protracted popular war, devoting itself to indiscriminate terrorism in various forms, such as sabotage and the destruction of human lives and public and private property, in a senseless and unpatriotic desire to block and distort the democratic process, which is the true historical option for our people.
Various electoral events which have taken place with the massive participation of the Salvadorian people and which have taken place in the presence of numerous international observers make it possible for us to assert the unquestionable legitimacy of our democratic processes.
Our political process is based on our utmost desire to promote a dynamic process aiming at a free and fair society, one based on responsibility and on the active participation of all sectors of our society in the affairs of the State.
Our basic task is that of defending and continuously improving the real bases and the ethical principles on which a democratic, participatory and pluralistic society is based. During the thirty-ninth session of this General Assembly, the President of the Republic of El Salvador proposed to the a rued groups in my country a peace offer whereby through dialog we would strive for national reconciliation in a context of democracy, justice and equity and within the framework of our political constitution, so as to create and provide for then a political space in which to integrate themselves into the great task of bringing democracy to our land.
Consistent with the major objectives of peace and democratization, and based on the promise made in this forum, there was held in La Palma, Chalatenango, on 15 October 1984, the first meeting between representatives of the Government and the FHUi-FDR to initiate a process of dialog characterized by sincerity, honesty and good will in order to reach understanding, in no way based on a dialog of expediency for the purpose of improving positions.
Our openness to constructive dialog continues to be our rule, a feeling which has not been shared by the extremist groups. This was shown during the second round of talks held in Ayagualo, Libertad Department, on 30 November 1984, in which they took advantage of the meeting to incite to violence and not to strengthen the road to peace as we had proposed. In general, in Ayagualo the extremist groups asked for the unconditional surrender of a legitimately constituted Government.
Thus, despite the cloak of misinformation on the development of the dialog which was promoted at the international level by the leadership of the FMLN-POR, they placed a serious obstacle on the road to peace by trying to use the dialog for tactical purposes, in order to concentrate efforts toward the global development of their strategy of protracted popular war against our people and its institutions.
Despite that, the Government thinks of dialog as something permanent and as a viable way toward a rational solution to the conflict it should thus be continued with sincerity and goodwill to attain peace.
I thus reiterate in this forum my Government's readiness to continue its efforts to arrive at peace, including the commitment to do so through dialog.
With regard to the situation in Central America, peace in the region will not be possible while rights for some States are unilaterally upheld and while an interventionist policy is promoted for the purpose of supporting armed illegal groups which seek to overthrow legitimately constituted Governments in order to impose a social system characterized by totalitarian domination by the State over the activities of its citizens.
That is why, in various forums, we have on various occasions charged that the Sandinist Government of Nicaragua has turned the territory of its country into a sanctuary for Salvadoran subversion. There, armed groups of the extreme left rest, resupply and train and from there logistic support for the guerrillas is co-ordinated and sent to El Salvador.
Nicaragua has thus become a destabilizing factor in Central America which blocks peace efforts, as was shown in June in Panama City when its representatives blocked the meeting convened within the framework of the Contadora initiative and refused to discuss a previously adopted agenda.
To bring about objective conditions to strengthen the path to regional peace it is necessary that Governments, in particular that of Nicaragua, direct their efforts towards adopting reciprocal measures to reduce and eliminate elements of conflict and provocation. Also, they must try to set out in a direction which removes this question from the influences of the East-West conflict through verifiable measures to eliminate factors of intervention and permit our peoples to choose their own democratic paths to development.
Because of those wishes, we respectfully appeal to the Government of Nicaragua to renew those negotiations in good faith and conclude pending negotiations on national reconciliation through processes of dialog with the political and military opposition leading to the establishment of democratic, pluralistic and representative systems, as well as on the limitation and reduction of armaments and military supplies and on verification and international control of agreements concluded.
El Salvador reiterates the trust that it places in the peace initiative of the Contadora Group - Venezuela, Colombia, Panama and Mexico - recently reinforced by the Support Group made up of Brazil, Argentina, Peru and Uruguay, which is one more proof of the specific backing given by the Inter-American System to this process as well as by international bodies and the international community as a whole Contadora continues to be the most viable alternative for promoting a regional dialog based on the spirit of the original objectives of the Act on Peace and Co-operation In Central America, which brings together the positions and interests of our countries as the main subjects in such a way that it will make possible consensus and comprehensive agreement simultaneously in the region.
El Salvador continues to be committed to the efforts of the Contadora Group and reaffirms its readiness in good faith to renew the dialog and negotiation on pending issues, it maintains its decision to attain permanent regional peace among Central American peoples so that we may find our own historical destiny in freedom, with a spirit of integration and solidarity, without interferences or external instruments of any type.
The same desire for peace led us to negotiations with Honduras and thus in March 1980 we began negotiations establishing a program of work to approach the seven points which had been entrusted to the Mediator under the Mediation Convention signed in Washington in 1976 and in keeping with the resolutions- of the Thirteenth Consultative Meeting of the Organization of American States (OAS).
The best result from those negotiations was the signing of the general peace treaty between Honduras and El Salvador in 1980, under whose terms we have advanced on most of the major points. We are now trying to solve the border issue as one of the main points of interest and national decision, in keeping with the letter and the spirit of that Treaty.
We are making progress in carrying out the provisions and procedures established in that instrument. The Mixed Boundaries Commission is working in keeping with its mandate, within the time-limit set, towards a solution to the border problem, thus strengthening the process towards lasting peace and co-operation in the region.
I urgently appeal for peace, freedom, justice, equity, solidarity, co-operation and the enhancement of our spiritual and moral values as the only and most desirable alternative, if we are to avoid confrontation and disenchantment.
I wish to conclude this statement by renewing our appeal to the International community to state its views and show solidarity in a common front against all forms of terrorism which are a present-day scourge to mankind and which must be eliminated to strengthen human dignity and peaceful and harmonious coexistence among nations.
